Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (2009/0071949) in views of Matsui et al (5473139).

	For claim 1, Harris teaches welding-type power supply (fig.1 and 2), comprising: power conversion circuitry (13 as shown in fig.2) configured to convert input power (6 as shown in fig.2) to welding-type power having at least one of an alternating current (AC) waveform or a pulse waveform (par.31,lines 3-10) (fig.4); an interface (57 as shown in fig.2-3) configured to receive an input representative of a selected frequency of the AC waveform or the pulse waveform (fig.4 and 7) (par.33, lines 1-5 and par.35, lines 1-10); and control circuitry (27 as shown in fig.2 with correlation with element 57) configured to: determine an amperage parameter of the welding-type power (fig.7) (par.35, lines 35-45 and par.42, lines 1-10); based on the amperage parameter (fig.6, 9 and 11) (par.35, lines 35-45 and par.42, lines 1-10) (examiner notes that once one parameter is set or determined, then other parameter that correlate with current/frequency will be updated based current/frequency); control the interface (57 as shown in fig.2-3) to output an indication of the selected frequency (par.7, lines 1-4) (par.39, lines 1-5); and control the power conversion circuitry (13 as shown in fig.2)  to output the welding-type power at the selected frequency and based on the amperage parameter (page.3, par.32, lines 1-15 and par.33, lines 8-20).
Harris fails to teach based on the amperage parameter determine a range of frequencies of the AC waveform or the pulse waveform and with respect to the determined range of frequencies.
Matsui teaches, similar welding-type power supply, based on the amperage parameter determine a range of frequencies of the AC waveform (where the correlation between the current and waving or range of frequencies as shown in fig.4 and 14a where determining the waving or range of frequencies (61 as shown in fig.10) is based on the current) or the pulse waveform and with respect to the determined range of frequencies (col.11, lines 53-68 to col.12, lines 1-5 and col.19, lines 65-69 to col.20, lines 1-5).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding controller of Harris to include based on the amperage parameter determine a range of frequencies as taught and suggested by Matsui so that each respective peak current and each respective pulse duration of the welding current supplied to the wire have a minimum value needed to transfer a droplet from the wire to the workpiece for each pulse at a rate synchronous with the wire feeding rate (Matsui, abstract).

 	For claim 2, Harris further teaches wherein each cycle of the AC waveform comprises an electrode negative portion and an electrode positive portion (fig.7-8, 11 shows that waveform includes negative and positive). 	For claim 3, Harris further teaches wherein the amperage parameter comprises at least one of an average current, a root-mean-square (RMS) current, a peak current, an electrode negative peak current, an electrode negative commutation current, an electrode positive peak current, or an electrode positive commutation current (par.35, lines 1-10)(fig.5-9). 	For claim 4, Harris further teaches wherein the interface (57 as shown in fig.2-3) is configured to receive the amperage parameter (par.35, lines 1-10)(fig.5-9). 	For claim 8, Harris further teaches wherein the control circuitry (27 as shown in fig.2) is configured to determine at least one of a pulse peak current time, a pulse peak current percentage, a pulse background current time, a pulse background current percentage, an AC waveform type, or a weld circuit inductance (par.13, lines 1-6 and page.3, par.32, lines 1-10), wherein the control circuitry (27 as shown in fig.2 controller with associating with interface 57 as shown in fig.2-3) is configured to determine the frequency based on the amperage parameter and at least one of the pulse peak current time, the pulse peak current percentage, the pulse background current time, the pulse background current percentage, the AC waveform type, or the weld circuit inductance (examiner notes that once one parameter is set or determined, then other parameter that correlate with current will be updated based current) (par.35, lines 35-45 and par.42, lines 1-10). 	For claim 9, Harris further teaches wherein each cycle of the pulse waveform comprises a peak current and a background current (par.35, lines 1-10)(fig.5-9). 	For claim 10, Harris further teaches wherein the control circuitry is configured to determine the range of frequencies of the AC waveform or the pulse waveform based on a selected one of a plurality of predetermined relationships between the frequency and the amperage parameter (par.35, lines 1-10)(fig.5-9 and 11). 	For claim 11, Harris teaches welding-type power supply (fig.1-2), comprising: power conversion circuitry (13 as shown in fig.2) configured to convert input power (6 as shown in fig.2) to welding-type power having at least one of an alternating current (AC) waveform or a pulse waveform (par.31,lines 3-10) (fig.4); an interface (57 as shown in fig.2-3) configured to receive an input representative of a selected amperage (fig.4 and 7) (par.33, lines 1-5 and par.35, lines 1-10); and control circuitry (27 as shown in fig.2 with correlation with element 57) configured to: determine a frequency of the AC waveform or the pulse waveform (fig.6, 9 and 11) (fig.7) (par.35, lines 1-10 and 35-45); based on the frequency of the AC waveform or the pulse waveform, determine an amperage range (examiner notes that once one parameter is set or determined, then other parameter that correlate with frequency or current will be updated based on frequency or current) (par.35, lines 35-45 and par.42, lines 1-10); control the interface to output an indication of the selected amperage with respect to the determined amperage (fig.6, 9 and 11) (par.35, lines 35-45 and par.42, lines 1-10); and control the power conversion circuitry (13 as shown in fig.2)  to output the welding-type power at the selected amperage and based on the frequency (page.3, par.32, lines 1-15 and par.33, lines 8-20) (fig.5-9 and 11).
Harris fails to teach based on the frequency determine amperage range.
Matsui teaches, similar welding-type power supply, based on the frequency determine amperage range (fig5 and 6 which of that determining the amperage ranges between peak current and base current and determining the average current as shown in fig.6) (col.9,lines 5-38 and col.11, lines 53-68 to col.12, lines 1-5).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding controller of Harris to include based on the frequency determine amperage range as taught and suggested by Matsui so that each respective peak current and each respective pulse duration of the welding current supplied to the wire have a minimum value needed to transfer a droplet from the wire to the workpiece for each pulse at a rate synchronous with the wire feeding rate (Matsui, abstract).
 	For claim 12, Harris further teaches wherein each cycle of the AC waveform comprises an electrode negative portion and an electrode positive portion (fig.7-8, 11 shows that waveform includes negative and positive). 	For claim 13, Harris further teaches wherein the selected amperage comprises at least one of an average current, a root-mean-square (RMS) current, a peak current, an electrode negative peak current, an electrode negative commutation current, an electrode positive peak current, or an electrode positive commutation current (par.35, lines 1-10)(fig.5-9). 	For claim 14, Harris further teaches wherein the interface (57 as shown in fig.3) is configured to receive the frequency (par.35, lines 5-10) (fig.5-9 and 11). 	For claim 18, Harris further teaches wherein the control circuitry (27 as shown in fig.2 with correlation with element 57) is configured to determine at least one of a pulse peak current time, a pulse peak current percentage, a pulse background current time, a pulse background current percentage, an AC waveform type, or a weld circuit inductance (par.13, lines 1-6 and page.3, par.32, lines 1-10), wherein the control circuitry (27 as shown in fig.2 with correlation with element 57) is configured to determine the amperage based on the frequency and at least one of the pulse peak current time, the pulse peak current percentage, the pulse background current time, the pulse background current percentage, the AC waveform type, or the weld circuit inductance (par.35, lines 35-45 and par.42, lines 1-10) (fig.5-9 and 11). 	For claim 19, Harris further teaches wherein each cycle of the pulse waveform comprises a peak current and a background current (par.35, lines 1-10)(fig.5-9 and 11). 	For claim 20, Harris further teaches wherein the control circuitry is configured to determine the amperage of the AC waveform or the pulse waveform based on a selected one of a plurality of predetermined relationships between the frequency and the amperage parameter (par.35, lines 35-45 and par.42, lines 1-10) (fig.5-9 and 11).
Harris fails to teach determine amperage range.
Matsui teaches determine amperage range (fig5 and 6 which of that determining the amperage ranges between peak current and base current and determining the average current as shown in fig.6) (col.9,lines 5-38 and col.11, lines 53-68 to col.12, lines 1-5).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding controller of Harris to include determine amperage range as taught and suggested by Matsui so that each respective peak current and each respective pulse duration of the welding current supplied to the wire have a minimum value needed to transfer a droplet from the wire to the workpiece for each pulse at a rate synchronous with the wire feeding rate (Matsui, abstract).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (2009/0071949) in views of Matsui et al (5473139) as applied to claims above, and further in view of Sardy et al (2010/0133250).
For claim 5, Harris, as modified by Matsui, teaches all the limitation as previously set forth and Harris further teaches for wherein the control circuitry (27 as shown in fig.2) is configured to the selection of the frequency via the operator interface (57 as shown in fig.2-3) (par.35, lines 5-10)(fig.5-9 and 11). 
However, Harris fails to teach wherein the control circuitry is configured to limit the selection of the frequency based on at least one of an upper frequency limit or a lower frequency limit
Sardy teaches, similar welding power supply, wherein the control circuitry (4 as shown in fig.2) is configured to limit the selection of the frequency, based on at least one of an upper frequency limit or a lower frequency limit (Sardy teaches of having max and minimum frequency)(par.68, lines 1-10).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding controller of Harris to include limit the selection of the frequency as taught and suggested by Sardy for the purpose of enabling the welding process to be monitored without having to know the absolute values of the welding current and welding voltage (Sardy, par.12).
For claim 6, Harris, as modified by Matsui, teaches all the limitation as previously set forth and Harris further teaches an output device (display 60 a shown in fig.3) configured to output a notification (par.33, lines 1-10). 
However, Harris fails to teach output a notification in response to determining that a difference between the selected frequency and a frequency limit is less than a threshold difference.
Sardy teaches, similar welding power supply, output a notification in response to determining that a difference between the selected frequency and a frequency limit is less than a threshold difference (par.68, lines 5-15).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding controller of Harris to include a difference between the selected frequency and a frequency limit as taught and suggested by Sardy for the purpose of enabling the welding process to be monitored without having to know the absolute values of the welding current and welding voltage (Sardy, par.12).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (2009/0071949) in views of Matsui et al (5473139) as applied to claims above, and further in view of Ulrich et al (2016/0167152).
For claims 7 and 17, Harris, as modified by Matsui, teaches all the limitation as previously set forth except for wherein the control circuitry is configured to determine an inductance of a welding-type circuit to which the power conversion circuitry is coupled to output the welding-type power, wherein the control circuitry is configured to determine the frequency based on the amperage parameter and the determined inductance and wherein the control circuitry is configured to determine the amperage based on the frequency and the determined inductance.
Ulrich teaches, similar arc welding, wherein the control circuitry (18 as shown in fig.1) is configured to determine an inductance of a welding-type circuit to which the power conversion circuitry (16 as shown in fig.1) is coupled to output the welding-type power (par.6, lines 1-8), wherein the control circuitry (18 as shown in fig.1) is configured to determine the frequency based on the amperage parameter and the determined inductance (par.20, lines 1-6 and par.21, lines 7-18) and wherein the control circuitry (18 as shown in fig.1) is configured to determine the amperage based on the frequency and the determined inductance (par.20, lines 1-6 and par.21, lines 7-18) (examiner notes that once one parameter is set or determined, then other parameter that correlate with that parameter will be updated based that). 
It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding controller of Harris to include the control circuitry is configured to determine an inductance as taught and suggested by Ulrich in order to determine a ripple component of the inductor current and the welding voltage and detect a non-firing, open, or shorted SCR in the one or more SCRs if the line frequency ripple component is significant (Ulrich, par.7).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (2009/0071949) in views of Matsui et al (5473139) as applied to claims above, and further in view of Opderbecke et al (2008/0245775).
For claim 15, Harris, as modified by Matsui, teaches all the limitation as previously set forth and Harris further teaches for wherein the control circuitry (27 as shown in fig.2) is configured to selection of the amperage via the operator interface (57 as shown in fig.2-3) (par.35, lines 5-10)(fig.5-9 and 11). 
However, Harris fails to teach wherein the control circuitry is configured to limit the selection of the amperage, based on at least one of an upper amperage limit or a lower amperage limit.
Opderbecke teaches, similar welding power supply, wherein the control circuitry (4 as shown in fig.2) is configured to limit the selection of the amperage, based on at least one of an upper amperage limit or a lower amperage limit (Opderbecke teaches of having max and minimum current) (par.84, lines 1-2 and par.88, lines 1-4) (fig.2-3 that shows of having limiting current).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding controller of Harris to include limit the selection of the amperage as taught and suggested by Opderbecke in order to avoid all variations induced by deformations of the welded part, geometry of the welded part and movements of the weld pool (Opderbecke, par.67).
For claim 16, Harris, as modified by Matsui, teaches all the limitation as previously set forth and Harris further teaches an output device (display 60 a shown in fig.3) configured to output a notification (par.33, lines 1-10). 
However, Harris fails to teach in response to determining that a difference between the selected amperage and an amperage limit is less than a threshold difference.
Opderbecke teaches, similar welding power supply, in response to determining that a difference between the selected amperage and an amperage limit is less than a threshold difference (par.26, lines 1-2, par.29 and par.33, lines 1-3).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding controller of Harris to include a difference between the selected amperage and a amperage limit as taught and suggested by Opderbecke in order to avoid all variations induced by deformations of the welded part, geometry of the welded part and movements of the weld pool (Opderbecke, par.67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761